Citation Nr: 0902533	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, claimed as due to exposure to herbicide 
agents. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to April 1971.  
He served in the Republic of Vietnam from April 1969 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2008, a Travel Board Hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  During the hearing, the undersigned 
agreed to keep the record open for 60 days for the veteran to 
submit additional evidence; however, no additional evidence 
has been received.  

This matter was previously before the Board in March 2007 and 
remanded for further development.  In addition, this matter 
was before the Board in June 2008 and was remanded for a new 
hearing before the undersigned.  The veteran had a Travel 
Board hearing at the RO in July 2006, however, that Veterans 
Law Judge was no longer at the Board and the veteran 
requested another hearing.  The appeal has been returned to 
the Board for further appellate consideration. 


FINDINGS OF FACT

Squamous cell carcinoma of the head and neck is not shown by 
competent medical evidence to be linked to service; it was 
not manifested in service or within one year of service, and 
is not shown to have been caused or aggravated by the 
veteran's exposure to Agent Orange, or any other herbicide.


CONCLUSION OF LAW

Squamous cell carcinoma of the head and neck was not incurred 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Pelegrini v. Principi, 14 Vet. App. 412 (2004), 
the Court held that compliance with 38 U.S.C.A. § 5103 
requires that VCAA notice be provided prior to an initial 
unfavorable agency of original jurisdiction decision.  

In a May 2003 letter to the veteran, VA informed him of what 
evidence was required to substantiate his claims, and of his 
and VA's respective duties for obtaining evidence.  The 
letter did not include notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, thus the VCAA notice was deficient.  
Information regarding a disability rating and effective date 
was provided to the veteran in a March 2007 Supplemental 
Statement of the Case (SSOC).  Because the initial AOJ 
adjudication denying the claims preceded the notice regarding 
disability ratings and effective date, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication. To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  

Here, the Board finds that any defects with regards to the 
VCAA notice were harmless error.  The veteran has been 
provided with every opportunity to respond to VA notices, and 
submit evidence and argument in support of his claim, to 
include testimony at two hearings, one of which was held 
after proper notice was given in the March 2007 SSOC.  In 
addition, because the veteran's claim for service connection 
is denied in the present decision, no disability rating or 
effective date will be assigned; therefore, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date prior to the initial adjudication has 
no adverse impact on the veteran.  A remand for compliance 
with Dingess/Hartman is not necessary.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include his testimony at two Travel Board 
Hearings.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The record 
was also held open for 60 days following the September 2008 
Travel Board hearing and no additional evidence was 
submitted.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

The Secretary's obligation under 38 U.S.C. § 5103A(d) to 
provide the veteran with a medical examination or to obtain a 
medical opinion occurs when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003); 
38 C.F.R. § 3.159(c)(4)(i).  Here, there is no competent 
medical evidence that the veteran's disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service or with another service-connected 
disability.
In addition, the Board finds that the evidence of record is 
sufficient to decide the claim without obtaining a VA medical 
examination.

Specifically, the veteran claims his squamous cell carcinoma 
was caused by his exposure to herbicide agent in Vietnam.  As 
will be discussed below, squamous cell carcinoma is not one 
of the diseases or disabilities shown to be associated with 
herbicide exposure, and therefore, may not be presumptively 
service-connected on that basis.  The veteran may however, 
provide credible medical evidence establishing a connection 
in his specific case.  

During the Travel Board hearing, it was noted that VA 
determined that there was no connection between the veteran's 
squamous cell carcinoma and exposure to herbicide agents.  
The veteran, through his representative, acknowledged that 
and requested that if he was able to obtain and submit a 
medical opinion in support of a nexus between squamous cell 
carcinoma and herbicide exposure, that the Board would then 
obtain a VA physician's opinion as to a link between his 
carcinoma and military service.  (See September 2008 Hearing 
Transcript, page 9).  VA has not received any medical opinion 
regarding such a nexus; therefore, the Board finds the 
evidence sufficient to decide the claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.



Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including tumors, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations 
provide that certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2008).  A veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

In the present case, the veteran was diagnosed with squamous 
cell carcinoma of the oral cavity, notably the tongue and 
tonsil area, in 2001, approximately 30 years after service 
and more than 30 years after his service in Vietnam.  In 
2002, he underwent radiation treatment, chemotherapy, and 
surgery. 

The Board will first consider the presumption of herbicide 
exposure.  The evidence of record establishes that the 
veteran had service within the Republic of Vietnam from April 
to October 1969.  As such, it is presumed that he was exposed 
to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined a presumption 
of service connection is warranted for squamous cell 
carcinoma of the head and neck.  The veteran's disability has 
been described in various medical reports as carcinoma of the 
oral cavity, carcinoma extending into the pharynx, and 
squamous cell carcinoma of the base of tongue and tonsils.  
As reported in the Federal Register, VA has specifically 
considered oral, pharyngeal, and squamous cell skin cancers 
and found the credible evidence is against an association 
between herbicide exposure and such cancers.  As the 
veteran's diagnosed disability is not among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is not 
warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to in-service incurrence, the veteran's service 
treatment records (STRs) are negative for complaints of, or 
treatment for, squamous cell carcinoma.  Additionally, the 
clinical separation examination reported normal findings as 
to the condition of the veteran's mouth, throat, head, and 
neck.  The only notation regarding the veteran's tonsils in 
his STRs is his notation that they were removed when he was 
approximately five years old.  The veteran's in-service 
dental records indicate several examinations and treatments 
between 1967-1970; none of which note squamous cell 
carcinoma.  Moreover, the veteran asserted on his VA Form 21-
526 claim form that his cancer began in 2001, more than 30 
years after active duty service.  The Board finds this 
evidence weighs against a finding of onset in service or 
during the one year presumptive period following service.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

As there is no evidence of squamous cell cancer during 
service, or for many years after service, the Board must 
consider whether there is medical evidence of a nexus between 
the veteran's disability and exposure to an herbicide.  In 
the present case, there is no medical evidence of record 
which supports a nexus between the veteran's squamous cell 
carcinoma and exposure to herbicide agents.  Indeed the 
competent evidence of record weighs against a relationship.  
As noted above, the Federal Register specifies that there is 
not a positive association between herbicide exposure and 
oral cancer, pharyngeal cancer, or squamous cell skin cancer. 
The veteran averred in his November 2004 substantive appeal 
that two VA doctors had expressed opinions linking his 
condition with Agent Orange exposure.  Although the evidence 
of record does include records of reports by these 
physicians, they do not include any evidence linking the 
veteran's disability to Agent Orange or any other herbicide 
agents.  As noted above, the medical evidence is against 
finding a nexus between his cancer and herbicide agent 
exposure more than 30 years earlier. 

The veteran has also averred that there may be a doctor's 
annotation in his March 29, 2007 medical record that his 
cancer could be the result of exposure to Agent Orange.  (See 
veteran's April 2007 statement to his representative.)  The 
Board has carefully reviewed the veteran's March 29, 2007 
medical record and found no medical opinion regarding Agent 
Orange, or any other herbicide agent.  Moreover, there is no 
medical opinion in any of the evidence of record that Agent 
Orange, or any other herbicide, is more likely than not the 
cause of the veteran's squamous cell carcinoma.  As noted 
above, the undersigned agreed to hold the record open for 60 
days to afford the veteran additional time to submit a 
doctor's statement and any other evidence to support his 
claim.  However, no additional evidence has been received.

Even if there was a doctor's statement that the veteran's 
squamous cell carcinoma "could" have been caused by his 
exposure to herbicides, such an opinion would be too 
speculative in nature to be probative. See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).

The veteran contends that the location of his cancer 
indicates that his mouth and neck area was acting as a 
"filter" to his respiratory system.  He further avers that 
because respiratory cancers are presumptively caused by 
exposure to herbicide agents, cancers to those areas that as 
a filter to the respiratory system should also be 
presumptively service-connected.  The Board recognizes that 
the veteran sincerely believes his squamous cell carcinoma is 
due to exposure to Agent Orange.  However, where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  There is no evidence of record 
that the veteran has the specialized medical education, 
training, and experience necessary to render such an opinion.  
While the veteran is competent to testify regarding his 
symptoms, he is not competent to offer a medical opinion as 
to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In conclusion, the evidence fails to show any complaints or 
treatment in service for squamous cell carcinoma, nor for 
years thereafter.  Furthermore, the competent evidence does 
not attribute the squamous cell carcinoma disability to 
service, to include as due to herbicide exposure.  
Additionally, while the veteran's service in Vietnam allows 
for a presumption of herbicide exposure in the present case, 
no diagnosed squamous cell carcinoma disability is among the 
diseases listed under 38 C.F.R. § 3.309(e), thus precluding a 
grant of presumptive service connection as due to herbicide 
exposure.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, claimed as due to exposure to herbicide 
agents, is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


